Citation Nr: 1234795	
Decision Date: 10/05/12    Archive Date: 10/12/12

DOCKET NO.  09-06 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for peripheral neuropathy of the lower extremities.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

Appellant and spouse




ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from November 1954 to November 1956.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In April 2011, the Veteran and his spouse presented testimony before an Acting Veterans Law Judge (VLJ) who is no longer employed at the Board.  A transcript of the record has been associated with the claims file.

In September 2011, the Board issued a decision which reopened a prior final decision on a claim of entitlement to service connection for a low back disability, and remanded the case to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further development.

The appeal is REMANDED to the RO via the AMC in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In September 2012, the Veteran was notified that the Acting VLJ who presided over a hearing in April 2011 is no longer employed by the board.  He was offered an opportunity to appear at another hearing before a VLJ who would decide his appeal.  See 38 U.S.C.A. § 7107(c); 38 C.F.R. § 20.707.  The Veteran has elected to appear at a hearing before a VLJ to be held at the Roanoke RO.  The case, therefore, must be returned to the RO to schedule such a hearing.  38 U.S.C.A. § 7107; 38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

The RO should schedule the veteran for a Travel Board hearing in the order that the request was received.  After a hearing is conducted, or if the veteran withdraws his hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

